This is an original application in this court for a writ of mandamus to compel the state treasurer to pay a warrant drawn upon the capitol building construction fund for the sum of seventy-two dollars and fifty cents, the purchase price of an office desk to be used as a part of the furnishings of the administrative and legislative building, now nearing completion at the state capital. While the amount involved is small, the case really presents the larger question of whether the six hundred thousand dollars, appropriated by the legislature out of the capitol building construction fund for furniture and furnishings of the administrative and legislative building, can be paid out of that fund, or whether the furniture and furnishings must be paid out of the general fund which is derived from taxation.
By ch. 27 of the Laws of 1925, p. 61, the state capitol committee was authorized to issue bonds to the extent of four million dollars against the state capitol land grant and to sell the same. It is out of the funds derived from the sale of these bonds that the legislature appropriated six hundred thousand dollars for furniture and furnishings for the administrative and legislative building.
The act of Congress, generally known as the Enabling Act, approved February 22, 1889, 25 Stat. at *Page 112 
L. 676, under which Washington territory became the state of Washington, made donations of the public land owned by the Federal government to the state for various purposes, one of which was for public buildings at the state capital. Under that act, to the land thus donated the state became the absolute owner of the title, which it holds in trust for the purposes therein specified. State ex rel. Capitol Commission v. Clausen,134 Wn. 196, 235 P. 364.
The two sections of the Enabling Act which cover the matter of lands set aside for public buildings at the state capital are §§ 12 and 17. Section 12 provides:
"That upon the admission of each of said states into the Union, in accordance with the provisions of this act, fifty sections of the unappropriated public lands within said states, to be selected and located in legal subdivisions, as provided in section ten of this act, shall be and are hereby granted to said states for the purpose of erecting public buildings at the capital of said states for legislative, executive, and judicial purposes."
Section 17 provides that, in lieu of the grant of lands which had previously been made to other states for certain purposes there was granted,
"To the state of Washington: For the establishment and maintenance of a scientific school, one hundred thousand acres; for state normal schools, one hundred thousand acres; for public buildings at the state capital, in addition to the grant hereinbefore made for that purpose, one hundred thousand acres; for state charitable, educational, penal, and reformatory institutions, two hundred thousand acres.
"That the states provided for in this act shall not be entitled to any further or other grants of land for any purpose than as expressly provided in this act. And the lands granted by this section shall be held, appropriated, and disposed of exclusively for the purposes herein mentioned, in such manner as the legislatures *Page 113 
of the respective states may severally provide."
[1] Under § 12, there was granted to this state fifty sections, or 32,000 acres of land, for the purpose of "erecting public buildings" at the state capital. By § 17, there was granted 100,000 acres "for public buildings" at the state capital. There has been much discussion as to the meaning and limitations of the word "erect" as used in § 12, but it seems to us that the Congress did not intend a different meaning when it used the words "erect public buildings" from that when it said in § 17 "for public buildings." Using the words "public buildings," and omitting the word "erect" in § 17, Congress provided that the 100,000 acres therein granted should be in addition to that before granted. "For that purpose" indicates that congress had construed the words of § 12 to mean the same as those of § 17, to-wit, public buildings. "That purpose," found in § 17, apparently referred to the words "public buildings" as used in that section and not to "erect public buildings" as used in § 12. Again, in § 17 it is provided that the lands therein granted shall be used exclusively for the purposes therein mentioned, that is, public buildings, and shall be disposed of in such manner as the legislature of the state may provide.
To arrive at the intent of Congress as it is expressed in the Enabling Act, the conditions then present should be called to mind. At that time, the Federal government owned vast quantities of land in the territory which was thinly settled. The resources thereof had not been developed; industries had not been established; transportation was limited and property values were low. It was undoubtedly the purpose of Congress, by making the grant, to give to the new state, *Page 114 
that should come in under the Enabling Act, land for public buildings at the state capital sufficient to enable such buildings to be constructed and equipped as an institution without resort to general taxation for any part of that expense. If resort should be made to general taxation for the purpose of raising the $600,000 necessary for the furniture and furnishings of the administrative and legislative building, a thing would be done which Congress sought to avoid. There is no provision in the act relative to acquiring land upon which the buildings could be erected, but manifestly this would be a necessary incident. The buildings and the land alone, without furniture and furnishings, would be useless for the purpose intended. The furniture and furnishings of the administrative and legislative building have an immediate and direct bearing upon the purpose for which the lands were granted.
In United States v. Ervien, 246 Fed. 277, the Federal circuit court of appeals for the eighth circuit construed an enabling act that applied to New Mexico. There, as here, public land had been granted by Congress to the state for various purposes, which the act provided should be held in trust. During the year 1915, the legislature of that state passed an act which authorized a portion of the money derived from these lands to be used for making known the resources and advantages of the state generally, and particularly to home-seekers and investors. The aggregate of the lands granted and confirmed in trust comprised about one twenty-sixth of the area of the state. The question there was, whether the object for which the money was to be used had such an immediate and direct bearing upon the purposes for which the lands were granted that the expenditure could be said to be authorized. *Page 115 
It was there held, that the object for which the money was to be used was too remote and indirectly consequential to authorize the use of trust funds. It was there said:
"The proposed campaign of publicity is for the general advancement of the state. It has no immediate or direct bearing upon the trust lands or purposes except as they are within and pertain to the state at large. For aught that appears, the lands may or may not be offered for sale at the time. The advantage accruing is too indirectly consequential to authorize the use of the trust funds."
The reasoning of that case leads directly to the conclusion that if the object for which the money was to be expended had an immediate and direct bearing upon the purposes for which the land had been set aside, it would have been a proper expenditure. The reason the court gives, for not sustaining the act of the legislature authorizing the use, was that the purpose for which the money was to be expended had no "immediate or direct bearing upon the trust lands or purposes," and that the advantage accruing was too "indirectly consequential" to authorize the use of trust funds.
It seems to us, that it cannot be successfully argued that an expenditure for furniture and furnishings for a new building at the state capital has no immediate or direct bearing upon the purpose for which the capitol lands were granted. The expenditure having a direct and immediate bearing, it is not a violation of the trust to use the fund derived from the bonding of the state capitol lands for such purposes.
From the judgment of the circuit court of appeals in the New Mexico case, an appeal was taken to the United States supreme court. Ervien v. United States, 251 U.S. 41 (40 S.Ct. 75). That court briefly disposed *Page 116 
of the matter, and, in effect, adopted the views of the circuit court of appeals. In the course of the opinion, it was said that the case "is not in broad range and does not demand much discussion." The opinion concludes:
"We need not extend the argument or multiply considerations. The careful opinion of the circuit court of appeals has made it unnecessary. We approve, therefore, its conclusion and affirm its decree."
One of the conclusions of the circuit court of appeals was that, if the proposed expenditure had no immediate and direct bearing upon the purpose for which the lands had been granted, then it could not be sustained. The corollary of this, as already stated, is that if the proposed expenditure does have a direct and immediate bearing upon the purpose for which the grant was made then it should be sustained.
The respondent cites the case of Harrington v. Hopkins,288 Mo. 1, 231 S.W. 263, being an opinion by the supreme court of Missouri, as directly in point sustaining his contention. That case, however, differs from this. There the constitution placed a limit upon the amount of taxes that could be assessed for school purposes, except for the erection of buildings. The school district proposed to exceed the limit for repairing and furnishing a school building, and it was held, in a brief opinion with little discussion, that the tax limit as fixed by the constitution could not be exceeded for the purposes proposed. There the constitution had fixed the limit of taxation, and it was proposed to exceed this, not for the purpose of furnishing a new building, but for the repairing and furnishing of a building already in use.
That case presents a different question from what is presented, when the court is called upon to construe an act of congress which was granting to new states *Page 117 
a large quantity of land for specified purposes. The rule as to construing constitutional limitation as to taxation should not be applied with the same strictness to the terms of the Enabling Act, when the purpose of that act and the conditions existing when it was enacted are taken into consideration. The Enabling Act should be given a liberal, and not a narrow and restricted, construction for the purpose of carrying out its purpose and intent. However, if the Missouri case is assumed to be in point it is offset by the case of Port Huron  Northwestern RailwayCo. v. Richards, 90 Mich. 577, 51 N.W. 680. There the defendant had signed a note to a railway company, by which he had agreed to pay a certain sum of money when the company had completed the construction of the railway to a certain point and "erected a regular station for passengers and freight" at a specified place. The circuit court directed a verdict for the defendant, and this was sustained by the supreme court. It is there said:
"The agreement contemplated that facilities should be furnished, not only for the accommodation of passengers, but for the reception and shipment of freight. This involved more than a mere place of shelter. `And have erected a regular station' means more than the erection of a station-house. The word `erect' may mean `to build,' or it may mean `to set up' or `found' or `establish' or `institute,' according to the context. In the connection here used, it means `to set up,' `to establish.'"
The respondent cites a large number of lien cases, where it has been held that a materialman has no lien for furnishings or furniture that may go into a building. This is largely by virtue of the provisions of the statutes upon which those cases arose. The statute of this state (Rem. Comp. Stat., § 1129 [P.C. § 9705]) provides *Page 118 
that a lien shall exist in favor of one "furnishing material to be used in the construction" of a building. Under such a statute, it would be clear that furniture and furnishings were not material used in the construction. We think that the lien cases have no direct bearing and are not authority for the position taken by the respondent that the furniture and furnishings of the administrative and legislative building cannot be paid out of the funds derived from the sale of bonds upon the state capitol lands.
It follows that the relator is entitled to the writ which it seeks.
[2] There is another question of minor importance, and that is, whether expenditures for the furniture and furnishings of the administrative and legislative building are to be made by the director of business control or by the state capitol committee. The powers and duties of the director of business control are defined in Rem. Comp. Stat., §§ 10790 and 10795, [P.C. § 4-32 and § 4-37], which are two of the sections of the administrative code passed in 1921. Prior to the enactment of that code, there had been in existence for many years a state capitol commission. The powers and duties of that commission will be found in Rem. Comp. Stat., ch. 19. Section 7920 [P.C. § 6297-1] of that chapter, among other things, provides that the state capitol commission is authorized to provide for the erection and completion of public buildings at the capital for legislative, executive and judical purposes. In 1901 (Rem. Comp. Stat., § 10766 [P.C. § 4-8]), the legislature created the state capitol committee and provided that that committee should have the same powers and duties as were then vested in the state capitol commission. Nowhere in the administrative code do we find that the powers and duties of the state *Page 119 
capitol commission, or its successor the state capitol committee, have been conferred upon the director of business control. At the regular session of the legislature in 1925 (ch. 27, Laws 1925), as above stated, the state capitol committee were authorized to issue bonds upon state capitol lands to the extent of $4,000,000. Sec. 5 of that act provided that there should be appropriated out of the capitol building construction fund the sum of $4,000,000, "to be expended by the state capitol committee in the completion of the construction of the administration and legislative building . . ." At the special session of the legislature in 1925 (ch. 95, Laws 1925, the general appropriation act), we find this:

   "For capitol buildings and grounds: From the Capitol
     Building Construction Fund: For Type `A' painting,
     fire alarms, telephone and telegraph connections,
     changing office partitions, lightning rods, real
     estate authorized by law and the payment of bond
     interest ......................................... $191,423.00
   For electric lighting fixtures .....................  200,000.00
   For furniture and furnishings ......................  600,000.00"

It seems to us, that the appropriations here provided for must be read in connection with § 5 of ch. 27, Laws 1925, because, in that act, the legislature distinctly appropriated the sum of $4,000,000, to be expended by the state capitol commission in the completion of the construction of the administrative and legislative building. There is nothing in the appropriation act that would indicate an intention on the part of the legislature to take from the capitol committee the power to expend the money appropriated from the capitol building construction fund and confer the same upon the director of business control. The two acts should be read together, or, in other words, *Page 120 
are in pari materia. They relate to the same thing and have the same general purpose.
Let the writ issue as prayed for.
MITCHELL, FULLERTON, PARKER, and ASKREN, JJ., concur.